DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: FLUORESCENT X-RAY ANALYSIS APPARATUS COMPRISING A PLURALITY OF X-RAY DETECTORS AND AN X-RAY IRRADIATION UNIT INCLUDING A MULTI-WAVELENGTH MIRROR.

Claim Objections
Claim 1-8 are objected to because of the following informalities: 
Claim 1 should be amended as follows:
[Claim 1] (Proposed Amendments) A fluorescent X-ray analysis apparatus comprising: 
an X-ray irradiation unit for irradiating a sample containing a plurality of elements with X-rays; and 
an X-ray detection unit for detecting fluorescent X-rays emitted from the sample, 
wherein the X- ray irradiation unit is configured to focus on a measurement target element selected as a measurement target from the plurality of elements contained in the sample and an adjacent element having an energy absorption edge value larger than an energy absorption edge value of the measurement target element, and irradiate the sample with X-rays having energy values, which are larger than the energy absorption edge value of the measurement target element and are equal to or less than the energy absorption edge value of the adjacent element.
Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  
Claim 3 should be amended as follows:
[Claim 3] (Proposed Amendments) The fluorescent X-ray analysis apparatus according to claim 2, wherein solder containing elements of Ag and Sn is used as a sample, each of the elements of Ag and Sn is selected as a measurement target element and measured, and the X-ray irradiation unit is configured to irradiate the sample with X-rays having energy values, which are larger than an energy absorption edge value of Ag selected as the measurement target element, and are equal to29 or less than an energy absorption edge value of [[Sn]] Sn, which is an adjacent element having an energy absorption edge value larger than the energy absorption edge value of the Ag, and X-rays having energy values, which are larger than the energy absorption edge value of Sn selected as the measurement target element.
Appropriate correction is required.
Claims 4 and 5 are objected to because of the following informalities:  
Claim 4 should be amended as follows:
[Claim 4] (Proposed Amendments) The fluorescent X-ray analysis apparatus according to claim 1, wherein the X-ray irradiation unit comprises an X-ray source for emitting continuous X-rays, and a multi-wavelength mirror for extracting plural types of X-rays having different energy magnitudes upon an incidence of the continuous X-rays emitted from the X-ray source to the multi-wavelength mirror.
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
Claim 5 should be amended as follows:
[Claim 5] (Proposed Amendments) The fluorescent X-ray analysis apparatus according to claim 4, wherein the multi-wavelength mirror comprises a multilayer formed by laminating plural kinds of thin films, the multilayer is configured to diffract only X- rays having desired energy values by adjusting film thicknesses, film quality, and a number of the laminated layers of the thin films, and the multi-wavelength mirror is configured to diffract plural types of X-rays having different energy magnitudes by laminating plural kinds of multilayers, which are different in film thicknesses, [[film]] a film quality, and the number of laminated layers of the thin films in [[the]] a depth direction.
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  
Claim 6 should be amended as follows:
[Claim 6] (Proposed Amendments) The fluorescent X-ray analysis apparatus according to claim 1, further comprising a controller,
wherein the X-ray detection unit comprises a plurality of X-ray detectors, the plurality of X-ray detectors are arranged around an X-ray irradiation site of the sample to be irradiated with X-rays from the X- ray irradiation unit in such a posture as to take the fluorescent X-rays emitted from the sample, the X-ray detectors are freely movable independently of one another,30 and 
wherein the controller for moving X-ray detectors among the plurality of X-ray detectors having detected .
Appropriate correction is required.
Claim 7 is objected to because of the following informalities: 
Claim 7 should be amended as follows:
[Claim 7] (Proposed Amendments) The fluorescent X-ray analysis apparatus according to claim 1, further comprising a controller,
wherein the X-ray detection unit comprises a plurality of X-ray detectors and X-ray shielding doors, the plurality of X-ray detectors are arranged around an X-ray irradiation site of the sample to be irradiated with X-rays from the X- ray irradiation unit in such a posture as to take the fluorescent X-rays emitted from the sample, [[an]] each X-ray shielding door of the X-ray shielding doors for shielding X-rays is provided between the sample and each of the plurality of X-ray detectors so as to be freely openable and closable, and 
wherein the controller for closing X-ray shielding doors for X-ray detectors among the plurality of X-ray detectors having detected .
Appropriate correction is required.
Claim 8 is objected to because of the following informalities: 
Claim 8 should be amended as follows:
[Claim 8] (Proposed Amendments) The fluorescent X-ray analysis apparatus according to claim 1, further comprising an analysis unit,
wherein the X-ray detection unit comprises a plurality of X-ray detectors, the plurality of X-ray detectors are arranged around an X-ray irradiation site of the sample to be irradiated with X-rays from the X- ray irradiation unit in such a posture as to take the fluorescent X-rays emitted from the sample, and 
wherein the analysis unit for excluding detection signals from X-ray detectors among the plurality of X-ray detectors having detected a fluorescent X-ray analysis based on detection signals from the other X-ray detectors.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: an X-ray irradiation unit, an X-ray detection unit, and an analysis unit in claims 1-8.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover a corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a limitation “an adjacent element” in lines 9-10, which renders the claim indefinite. It is unclear whether the adjacent element is selected from the plurality of elements contained in the sample.
Claim 2 recites a limitation “there is no adjacent element having a larger energy absorption edge value among a plurality of measurement target elements selected as measurement targets from the plurality of elements contained in the sample” in lines 3-6, which renders the claim indefinite because the limitation is contrary to a limitation “an adjacent element” recited in lines 9-10 of claim 1.
Claim 3 recites a limitation “an adjacent element” in line 10, which renders the claim indefinite because the limitation is contrary to a limitation “each of the elements of Ag and Sn is selected as a measurement target element” in lines 3-4 of claim 3. Furthermore, claim 2 recites a limitation “there is no adjacent element having a larger energy absorption edge value among a plurality of measurement target elements selected as measurement targets from the plurality of elements contained in the sample” in lines 3-6.
Claim 5 recites a limitation “the laminated layers of the thin films” in lines 6-7, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim. Claim 5 recites a limitation “plural kinds of thin films” in lines 3-4.
Claim 5 recites a limitation “plural kinds of multilayers” in lines 9-10, which renders the claim indefinite.  It is unclear whether the limitation refers to a limitation “plural kinds of thin films” recited in lines 3-4.
Claim 7 recites a passive limitation “an X-ray shielding door” in lines 7-8, which renders the claim indefinite. It is unclear whether the X-ray detection unit further comprises an X-ray shielding door.  See transitional phrases in MPEP § 2111.03 for more information.
Claim 7 recites a limitation “X-ray shielding doors” in lines 11-12, which renders the claim indefinite. It is unclear whether the X-ray detection unit further comprises X-ray shielding doors.  See transitional phrases in MPEP § 2111.03 for more information.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2 and 3 fail to set forth an additional structural limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Grodzins et al. (U. S. Patent No. 7,634,052 B2).
With respect to claim 1, Grodzins et al. disclosed a fluorescent X-ray analysis apparatus that comprises: 
an X-ray irradiation unit (100) for irradiating a sample containing a plurality of elements with X-rays; and 
an X-ray detection unit (124) for detecting fluorescent X-rays emitted from the sample, 
wherein the X- ray irradiation unit is configured to focus on a measurement target element selected as a measurement target from the plurality of elements contained in the sample and an adjacent element having an energy absorption edge value larger than an energy absorption edge value of the measurement target element, and irradiate the sample with X-rays having energy values (27.5 keV), which are larger than the energy absorption edge value of the measurement target element and are equal to or less than the energy absorption edge value of the adjacent element (column 4, line 60 - column 6, line 7).
With respect to claim 2, Grodzins et al. disclosed the fluorescent X-ray analysis apparatus according to claim 1, wherein with respect to a measurement target element for which there is no adjacent element having a larger energy absorption edge value among a plurality of measurement target elements selected as measurement targets from the plurality of elements contained in the sample, the X-ray irradiation unit is configured to irradiate the sample with X-rays having an energy value (27.5 keV) larger than the energy absorption edge value of the measurement target element (column 4, line 60 - column 6, line 7).
Note:  Claims 1 and 2 were interpreted to mean there is a chemical element (an adjacent element) having an energy absorption edge value larger than an energy absorption edge value of a chemical element (a measurement target element), and the X-ray irradiation unit is configured to irradiate the sample with X-rays having an energy values (27.5 keV), which are larger than the energy absorption edge value of the measurement target element and are equal to or less than the energy absorption edge value of the adjacent element.  Since claims 1 and 2 do not claim a specific adjacent element and a specific measurement target element, it is possible to select an adjacent element and a measurement target element to satisfy the limitation. 
With respect to claim 3, Grodzins et al. disclosed the fluorescent X-ray analysis apparatus according to claim 2, wherein solder containing elements of Ag and Sn is used as a sample, each of the elements of Ag and Sn is selected as a measurement target element and measured, and the X-ray irradiation unit is configured to irradiate the sample with X-rays having energy values (27.5  keV), which are larger than an energy absorption edge value (25.5 keV) of Ag selected as the measurement target element, and are equal to29 or less than an energy absorption edge value (29.2 keV) of Sn, which is an adjacent element having an energy absorption edge value larger than the energy absorption edge value of the Ag, and X-rays having energy values (50 keV from an Au anode), which are larger than the energy absorption edge value of Sn selected as the measurement target element (column 4, line 60 - column 6, line 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Nakayama et al. (U. S. Patent No. 10,908,104 B2) disclosed a radiation analysis apparatus.
Omote et al. (U. S. Patent No. 10,302,579 B2) disclosed a grazing-incidence X-ray fluorescence spectrometer and a grazing-incidence X-ray fluorescence analyzing method.
Yasui et al. (U. S. Patent No. 10,184,905 B2) disclosed a radiation detection apparatus comprising a radiation detector.
Wormington et al. (U. S. Patent No. 9,829,448 B2) disclosed a measurement of small features with XRF.
Ohashi et al. (U. S. Patent No. 9,666,323 B2) disclosed a radiation detection apparatus comprising a radiation detector and a radiolucent window.
Mazor et al. (U. S. Patent No. 9,632,043 B2) disclosed a method for accurately determining a thickness and/or an elemental composition of small features on thin substrates with micro-XRF.
Mazor et al. (U. S. Patent No. 9,551,677 B2) disclosed an angle calibration for grazing-incidence X-ray fluorescence (GIXRF).
Tokar et al. (U. S. Patent No. 9,389,192 B2) disclosed an estimation of XRF intensity from an array of micro-bumps.
Van Haarlem et al. (U. S. Patent No. 9,291,583 B2) disclosed a trace-element X-ray fluorescence analyser using dual-focusing X-ray monochromators.
Chen et al. (U. S. Patent No. 7,991,116 B2) disclosed a monochromatic X-ray micro-beam for mapping of a trace element.
Yokhin et al. (U. S. Patent No. 7,680,243 B2) disclosed an X-ray measurement of properties of nano-particles.
Mazor et al. (U. S. Patent No. 7,653,174 B2) disclosed an inspection of small features using X-ray fluorescence.
Grodzins et al. (U. S. Patent No. 7,634,052 B2) disclosed a two-stage X-ray concentrator.
Hossain et al. (U. S. Patent No. 6,173,036 B1) disclosed depth-profile metrology using grazing-incidence X-ray fluorescence.
Laurila et al. (U. S. Patent No. 6,130,931 A) disclosed an X-ray fluorescence elemental analyzer.
Mazor et al. (U. S. Patent No. 6,108,398 A) disclosed an X-ray micro-fluorescence analyzer.
Kuwabara (U. S. Patent No. 6,023,496 A) disclosed an X-ray fluorescence analyzing apparatus.
Satoh (U. S. Patent No. 5,937,026 A) disclosed a micro fluorescent X-ray analyzer.
Hossain et al. (U. S. Patent No. 5,778,039 A) disclosed a method and an apparatus for a detection of light elements on a surface of a semiconductor substrate using X-ray fluorescence (XRF).
Hossain et al. (U. S. Patent No. 5,754,620 A) disclosed an apparatus and a method for characterizing particles embedded within a thin film configured upon a semiconductor wafer.
Shoji et al. (U. S. Patent No. 5,732,120 A) disclosed a fluorescent X-ray analyzing apparatus.
Miyazaki (U. S. Patent No. 5,457,726 A) disclosed an analyzer for a total-reflection fluorescent X-ray and a correcting method.
Arai et al. (U. S. Patent No. 5,406,609 A) disclosed an X-ray analysis apparatus.
Saito et al. (U. S. Patent No. 5,325,416 A) disclosed a method for measuring an Fe-coating weight of a Fe-coated stainless-steel sheet.
Ohsugi et al. (U. S. Patent No. 5,249,216 A) disclosed a total-reflection X-ray fluorescence apparatus.
Kojima et al. (U. S. Patent No. 5,132,997 A) disclosed an X-ray spectroscopic analyzing apparatus.
Anisovich et al. (U. S. Patent No. 4,852,135 A) disclosed a multi-channel X-ray spectrometer.
Pelix et al. (U. S. Patent No. 4,817,120 A) disclosed a multi-channel X-ray spectrometer.
Albert (U. S. Patent No. 3,925,660 A) disclosed a spectrometer comprising a selectable-wavelength X-ray source and an assay method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884